internal_revenue_service number release date index number ----------------- --------------------- ------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-100190-08 date date legend parent sub sub sub splitco acquiror new sub llc new sub inc newco llc mergerco llc foreign sub foreign sub state a state b --------------------- ------------------------------- ---------------------------------- -------------------------------------------- ------------------------ ----------------------------- ------------------------------------------ ------------------------------------------ ------------------------- ----------------------------- ------------------------ ------------------------ ----------------------------------- ------------- plr-100190-08 state c country a date date date date date date facility business a product a dollar_figurea dollar_figureb c d dollar_figuree dear -------------- ----------- ----------- ------------------------- ------------------- ----------------------- ------------------- ------------------------- ---------------------- --------------------- ---------------------- ----------------------------- ------------------ -------------- ----------- ---- -------------- this letter responds to your date letter requesting a ruling under sec_355 the information you submitted for our consideration is summarized below unless otherwise indicated references herein to code sections and regulations are to the applicable internal_revenue_code and income_tax regulations the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support plr-100190-08 of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the internal distribution and external distribution defined below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are being used principally as a device for the distribution of the earnings_and_profits of the distributing and the controlled corporations discussed below see sec_355 a b of the internal_revenue_code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in any of the distributing or the controlled corporations see sec_355 and sec_1_355-7 facts parent is a holding_company that was incorporated under the laws of state a on date parent and its domestic subsidiaries file a consolidated federal_income_tax return on a calendar-year basis parent’s only direct subsidiary is sub which currently conducts product a business which is to be transferred in the proposed transaction sub was incorporated under the laws of the state b on date parent owns all of the outstanding_stock of sub and sub is part of parent’s consolidated federal_income_tax return sub is an operating company which along with its subsidiaries is engaged in the manufacture marketing and sale of various products inside and outside the united_states nearly all of the intellectual_property that will be transferred in the transaction is held by sub a wholly owned direct subsidiary of sub sub licenses such intellectual_property as well as other intellectual_property held by sub to sub for use by sub in business a and other businesses sub is part of parent’s consolidated federal_income_tax return acquiror has agreed to acquire through a merger sub 1’s product a business the newly formed corporation that will hold product a business_assets transferred by sub will be merged into acquiror acquiror was incorporated under the laws of the state c on date acquiror and its domestic subsidiaries file a consolidated federal_income_tax return based on a fiscal_year ending on date business a includes the domestic manufacturing marketing and packaging components of the integrated product a business currently conducted by sub proposed transactions in order to effect the acquisition by acquiror parent intends to effect the following transactions collectively the proposed transaction plr-100190-08 sub will form two new wholly owned entities new sub llc and new sub inc new sub llc will be a single member limited_liability_company that will be disregarded for federal_income_tax purposes new sub inc will be a corporation for federal_income_tax purposes sub will merge with and into new sub llc the sub merger new sub llc will then distribute the intellectual_property that relates to product a business to sub sub will contribute its interests in new sub llc in exchange for the stock of new sub inc the new sub inc contribution collectively with the sub merger is the internal reorganization following the internal reorganization sub will use the intellectual_property held by new sub llc in the conduct of its other businesses sub will transfer assets to newco llc a newly formed limited_liability_company wholly owned directly by sub that will be disregarded for federal_income_tax purposes along with sufficient cash to purchase facility and certain assets related to the conduct of the product a business in countries other than the u s all of the above the newco llc contribution the product a business related assets include certain internet domain names associated with business a which are currently held by parent parent will contribute these domain names to sub which will in turn transfer them to newco llc in the newco llc contribution as partial consideration for such transfers newco llc will assume the liabilities associated with those assets which liabilities generally relate to the operation of business a it may not be possible to transfer certain product a-related assets to newco llc at the time of the newco llc contribution because their transfer requires the consent or approval of third parties the delayed transfer assets however the beneficial_ownership of the delayed transfer assets will be transferred to newco llc at the time of the newco llc contribution and the legal transfer of the delayed transfer assets will occur when the necessary third-party approvals are obtained newco llc will purchase facility using cash contributed by sub from sub a wholly owned direct subsidiary of sub sub will contribute newco llc to splitco a new wholly owned direct subsidiary of sub that will be treated as a corporation for federal_income_tax purposes in exchange for stock of splitco securities of splitco in the amount of approximately dollar_figurea the splitco securities and the assumption by splitco of certain liabilities the splitco contribution the liabilities to be assumed by splitco in the splitco contribution include the obligation to repay a borrowing incurred by sub from one or more lenders immediately before the splitco contribution of approximately dollar_figureb the external debt and the operating liabilities associated with product a business immediately following the splitco contribution sub will distribute the stock of splitco to parent the internal distribution plr-100190-08 sub will transfer the splitco securities to parent in repayment of intercompany debt equal to the principal_amount of the splitco securities the internal debt repayment at the same time sub will also transfer cash to parent in repayment of an amount of intercompany debt equal to the amount of such cash approximately dollar_figureb on the date of the proposed transaction or as soon as reasonably practicable thereafter parent will use the cash proceeds to repay the external debt and exchange the splitco securities with third-party lenders parent will transfer all of the splitco securities received by it to an unrelated investment bank or a commercial bank or a group of unrelated investment banks and or commercial banks the investment banks in exchange for parent debt including possibly commercial paper outstanding at the time of the external distribution as defined in step b below which parent debt will be acquired by the investment banks as principals for their own account by purchases in the secondary market at least days prior to the external distribution the external debt exchange parent expects to consummate the external debt exchange in accordance with an exchange_agreement entered into by it and the investment banks no sooner than days after the investment banks acquire such parent debt pursuant to which the parties will agree to exchange the splitco securities for an amount of parent debt with a fair_market_value to be determined as of the date the exchange is consummated immediately following the internal distribution at its election parent will either a offer to holders of parent stock the right to exchange all or a portion of their parent shares for splitco shares the split-off and distribute any shares of splitco that are not subscribed for in the exchange_offer less those transferred to holders of parent deferred stock as described below to the remaining parent shareholders including holders of parent restricted_stock on a pro_rata basis the cleanup spin-off or b distribute all of the shares of splitco less those shares of splitco transferred to holders of parent deferred stock as described below on a pro_rata basis to the parent shareholders including holders of parent restricted_stock the spin-off collectively with the split-off and the cleanup spin-off the external distribution to the extent that the external distribution takes the form of a split-off holders of parent restricted and deferred stock will not participate to the extent that the external distribution takes the form of a spin-off or is completed as a cleanup spin-off holders of parent restricted_stock will participate each holder of a share of parent restricted_stock will receive shares of splitco stock which will be fully vested at the time of the external distribution in the same proportion as holders of unrestricted parent stock parent will transfer shares of splitco stock to the holders of parent deferred stock the deferred stock transfer in an amount equal to the amount of splitco stock that they would have received in the pro_rata distribution whether spin-off or cleanup spin-off plr-100190-08 had their deferred stock been treated as outstanding common_stock up to an aggregate limit of c shares of splitco stock which represents less than d of the splitco stock splitco will merge with and into mergerco llc a newly formed limited_liability_company wholly owned directly by acquiror that is disregarded for federal_income_tax purposes the merger immediately following the merger mergerco llc will merge into acquiror the upstream_merger so that newco llc will be directly owned by acquiror and acquiror will be the obligor on the splitco securities and the external debt foreign sub a new wholly owned indirect subsidiary of acquiror organized under the laws of country a that will be treated as a corporation for u s federal_income_tax purposes will purchase certain business a-related assets located in country a from foreign sub the indirect wholly owned country a subsidiary of sub that currently owns them the country a purchase representations the following representations are made by parent regarding the proposed transaction for purposes of this ruling_request sub unit means sub and all of the business entities the assets of which are treated as owned by sub for federal_income_tax purposes sub unit means sub and all of the business entities the assets of which are treated as owned by sub for federal_income_tax purposes splitco unit means splitco and all of the business entities the assets of which are treated as owned by splitco for federal_income_tax purposes and acquiror unit means acquiror and all of the entities the assets of which are treated as owned by acquiror for federal_income_tax purposes sub merger merger of sub into new sub llc sub unit has no plan or intention to sell or otherwise dispose_of any of the assets of sub unit acquired in the sub merger except for i dispositions made in the ordinary course of business ii the splitco contribution and iii the transfer of new sub llc to new sub inc all of the proprietary interest in sub unit will be preserved within the meaning of sec_1_368-1 and ii the liabilities of sub unit assumed by sub unit and the liabilities to which the transferred assets of sub unit are subject were incurred by sub unit in the ordinary course of its business sub unit through its ownership of new sub inc will continue the historic_business of sub unit or use a significant portion of sub unit’s historic_business_assets in a business plr-100190-08 sub unit and sub unit will pay their respective expenses if any incurred in connection with the sub merger no intercorporate indebtedness exists between sub unit and sub unit that was issued acquired or will be settled at a discount no party to the sub merger is an investment_company as defined in sec_368 iii - iv the sub merger will be carried out to facilitate the internal distribution external distribution and merger no member of sub unit is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the adjusted bases and the fair_market_value of the assets of sub unit transferred to sub unit will equal or exceed the sum of the liabilities assumed within the meaning of sec_357 by sub unit the sub merger will be effected pursuant to the laws of the state b under which as a result of the operation of such laws the following events will occur simultaneously at the effective time of the sub merger i all of the assets and liabilities except to the extent satisfied or discharged in the transaction of sub will become the assets and liabilities of one or more members of sub unit and ii sub will cease its separate legal existence for all purposes new sub llc is a state b single member limited_liability_company that is a disregarded_entity within the meaning of sec_1_368-2 newco llc contribution contribution of operating_assets related liabilities and cash to newco llc newco llc is a state b single member limited_liability_company that is a disregarded_entity within the meaning of sec_1_368-2 new sub inc contribution contribution of new sub llc to new sub inc no stock_or_securities will be issued for services rendered to or for the benefit of new sub inc in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of new sub inc sub will transfer all substantial rights in patents or patent applications within the meaning of sec_1235 to new sub inc plr-100190-08 to the extent any copyrights will be transferred by sub all rights title and interests for each copyright in each medium of exploitation will be transferred to new sub inc sub will not retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 in the franchises trademarks or trade names being transferred to new sub inc the information being transferred in exchange for stock under sec_351 is property within the meaning of revrul_64_56 c b any services to be performed in connection with the transfer of the property are merely ancillary and subsidiary to the property transfer within the meaning of revrul_64_56 or the transferor will be compensated by a fee negotiated at arm's length in consideration other than stock_or_securities of the transferee unless such stock_or_securities are identified for any other services to be performed on behalf of the transferee the transfer is not the result of solicitation by a promoter broker or investment house sub will not retain any rights in the property transferred to new sub inc any debt relating to the stock being transferred that is being assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and sub is transferring all of the stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred the adjusted bases and the fair_market_value of the assets to be transferred by sub to new sub inc will each equal or exceed the sum of the liabilities to be assumed by new sub inc within the meaning of sec_357 the liabilities of sub to be assumed by new sub inc were incurred in the ordinary course of business and are associated with the assets to be transferred there is no indebtedness between sub and new sub inc and there will be no indebtedness created in favor of sub as a result of the new sub inc contribution the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined the exchange will occur on a single date plr-100190-08 there is no plan or intention on the part of new sub inc to redeem or otherwise reacquire any stock or indebtedness to be issued in the new sub inc contribution taking into account any issuance of additional shares of new sub inc stock any issuance of stock for services the exercise of any new sub inc stock_rights warrants or subscriptions a public offering of new sub inc stock and the sale exchange transfer by gift or other_disposition of any of the stock of new sub inc to be received in the exchange sub will be in control of the transferee within the meaning of sec_368 sub will receive stock approximately equal to the fair_market_value of the property transferred to new sub inc new sub inc will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by new sub inc to dispose_of the transferred property other than in the normal course of business operations sub and new sub inc will pay their own expenses if any incurred in connection with the new sub inc contribution new sub inc will not be an investment_company within the meaning of sec_351 and sec_1_351-1 sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor new sub inc will not be a personal_service_corporation within the meaning of sec_269a splitco contribution and internal distribution contribution of newco llc to splitco and distribution by sub of splitco to parent other than the splitco securities any indebtedness owed by splitco to sub after the internal distribution will not constitute stock_or_securities no part of the consideration to be distributed by sub in the internal distribution will be received by parent as a creditor employee or in any capacity other than that of a shareholder of sub the five years of financial information submitted on behalf of sub is representative of the corporation’s present operation and with regard to such plr-100190-08 corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business a is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction sub and splitco will each continue the active_conduct of its business independently and with its separate employees the internal distribution will be carried out for the following corporate business_purpose to facilitate the acquisition of business a by acquiror the distribution of the stock of splitco is motivated in whole or substantial part by this corporate business_purpose the transaction is not used principally as a device for the distribution of the earnings_and_profits of sub splitco or both for purposes of sec_355 immediately after the internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of splitco stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on any stock of sub that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date for purposes of sec_355 immediately after the internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of splitco stock entitled to vote or percent or more of the total value of shares of all classes of splitco stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on any stock of sub that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date the total adjusted bases and the fair_market_value of the assets transferred to splitco by sub each will equal or exceed the sum of the liabilities assumed within the meaning of sec_357 by splitco including the external debt assumed and other than the splitco securities and the external debt assumed within the meaning of sec_357 the liabilities assumed in the transaction were incurred in plr-100190-08 the ordinary course of business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property no intercompany debt will exist between sub and splitco for more than sixty days subsequent to the external distribution except for possible short-term payables arising in the ordinary course of business including in connection with the parties’ transitional services and tax allocation agreements immediately before the internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further sub 1's excess_loss_account with respect to the splitco stock if any will be included in income immediately before the internal distribution payments made in connection with all continuing transactions if any between sub and splitco or acquiror will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no party to the internal distribution is an investment_company as defined in sec_368 and iv the merger is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the internal distribution taking the merger into account the internal distribution is not part of a plan or other arrangement or series of related transactions within the meaning of sec_1_355-7t on the part of sub or any of its affiliates pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in sub or splitco including any predecessor or successor of any such corporation the splitco securities issued to sub will qualify as securities as that term is used in sec_361 at all times since date sub has owed parent a net amount of at least dollar_figuree sub has not increased and will not increase its level of debt to parent or its total level of debt in contemplation of or in connection with the proposed transaction plr-100190-08 at all times since date parent has had outstanding debt to external lenders in a net amount of at least dollar_figuree parent has not increased and will not increase its level of external debt in contemplation of or in connection with the proposed transaction the sum of the intercompany debt i repaid with the splitco securities in the internal debt repayment and ii repaid with the cash proceeds of the external debt will not exceed the weighted quarterly average of the intercompany debt owed by sub to parent for the month period ending on the last full business_day before the date on which parent’s board_of directors initially discussed the potential disposition of business a the sum of the external debt i repaid by parent with the splitco securities in the external debt exchange and ii repaid with the cash proceeds of the external debt will not exceed the weighted quarterly average of external debt of parent for the month period ending on the last full business_day before the date on which parent’s board_of directors initially discussed the potential disposition of business a the external debt repayment will occur at the time of or as soon as reasonably practicable after the external distribution pursuant to the plan_of_reorganization external distribution distribution of splitco by parent to its shareholders other than the splitco securities any indebtedness owed by splitco to parent after the external distribution will not constitute stock_or_securities if parent completes the external distribution as a split-off the fair_market_value of the splitco stock and other consideration to be received by each shareholder of parent will be approximately equal to the fair_market_value of the parent stock surrendered by the shareholder in the exchange except for the potential distribution of shares of splitco stock to holders of restricted shares of parent stock in a spin-off no part of the external distribution will be received by such shareholders as compensation and no part of the consideration to be distributed by parent in the external distribution will be received by any shareholder of parent as a creditor employee or in any capacity other than that of a shareholder of parent the five years of financial information submitted on behalf of parent is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted plr-100190-08 the five years of financial information submitted on behalf of business a is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction parent and splitco will each continue the active_conduct of its business independently and with its separate employees the external distribution will be carried out for the following corporate business_purpose to facilitate the acquisition of business a by acquiror the distribution of the stock of splitco is motivated in whole or substantial part by this corporate business_purpose the transaction is not used principally as a device for the distribution of the earnings_and_profits of parent splitco or both for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of parent stock entitled to vote or percent or more of the total value of shares of all classes of parent stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of splitco stock entitled to vote or percent or more of the total value of shares of all classes of splitco stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on any stock of parent that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date other than the splitco securities no intercompany debt will exist between parent or its subsidiaries on one hand and splitco or its subsidiaries on the other for more than thirty days subsequent to the external distribution except for possible short-term payables arising in the ordinary course of business including in connection with the parties’ transitional services and tax allocation agreements immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further parent's excess_loss_account with respect to the splitco stock if any will be included in income immediately before the external distribution plr-100190-08 payments made in connection with all continuing transactions if any between parent and splitco or acquiror will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no party to the external distribution is an investment_company as defined in sec_368 and iv the merger is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the external distribution taking the merger into account the external distribution is not part of a plan or other arrangement or series of related transactions within the meaning of sec_1_355-7t on the part of parent or any of its affiliates pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in parent or splitco including any predecessor or successor of any such corporation merger merger of splitco into mergerco llc the shareholders of splitco immediately before the merger will receive in the merger stock possessing greater than percent of the total combined voting power of all classes of acquiror stock entitled to vote and greater than percent of the total value of shares of all classes of acquiror stock the fair_market_value of the acquiror stock and other consideration if any received by each splitco shareholder will approximately equal the fair_market_value of the splitco stock surrendered in the exchange at least of the proprietary interest in splitco will be preserved within the meaning of sec_1_368-1 and ii in connection with the proposed transaction neither acquiror nor any person related within the meaning of sec_1_368-1 to acquiror has any plan or intention to acquire any of the shares of acquiror issued in the merger except for buybacks that satisfy the requirements of revproc_96_30 acquiror unit does not have any plan or intention to sell or otherwise dispose_of any of the assets of splitco unit acquired in the merger except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 other than the splitco securities and the external debt the liabilities of splitco unit assumed by acquiror unit and the liabilities to which the transferred assets of splitco unit are subject were incurred in the ordinary course of business and will be associated with the assets transferred plr-100190-08 following the merger acquiror unit will continue the historic_business of splitco unit or use a significant portion of the splitco unit historic_business_assets in a business acquiror unit splitco unit and the shareholders of splitco will pay their respective expenses if any incurred in connection with the merger no intercorporate indebtedness exists between splitco unit and acquiror unit that was issued acquired or will be settled at a discount no party to the merger is an investment_company as defined in sec_368 iii - iv no member of splitco unit is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the fair_market_value of the assets of splitco unit transferred to acquiror unit will equal or exceed the sum of the liabilities assumed within the meaning of sec_357 by acquiror unit payments made in connection with any continuing transactions between parent and its subsidiaries and acquiror and its subsidiaries following the merger will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length the payment of cash in lieu of fractional shares of acquiror stock is solely for the purpose of avoiding the expense and inconvenience to acquiror of issuing fractional shares and does not represent separately-bargained-for consideration the total cash consideration that will be paid in the transaction to the splitco shareholders instead of issuing fractional shares of acquiror stock will not exceed one percent of the total consideration that will be issued in the transaction to the splitco shareholders in exchange for their shares of splitco stock the fractional share interests of each splitco shareholder will be aggregated and no splitco shareholder of record will receive cash in an amount equal to or greater than the value of one full share of acquiror stock none of the compensation received by any shareholder of splitco who is also an employee of splitco unit shareholder-employee will be separate consideration for or allocable to any of his or her shares of splitco stock none of the shares of acquiror stock received by any shareholder-employee will be separate consideration for or allocable to any employment agreement and the compensation paid to any shareholder-employee will be for services actually rendered and will be commensurate with amounts paid to third parties bargaining at arm’s-length for similar services plr-100190-08 the merger will be effected pursuant to the laws of the state b under which as a result of the operation of such laws the following events will occur simultaneously at the effective time of the merger i all of the assets and liabilities of splitco unit will become the assets and liabilities of one or more members of acquiror unit and ii splitco will cease its separate legal existence for all purposes mergerco llc is a state b single member limited_liability_company that is a disregarded_entity within the meaning of sec_1_368-2 rulings based solely on the facts and representations set forth herein we rule as follows sub merger merger of sub into new sub llc provided that the sub merger qualifies as a statutory merger under applicable state law the sub merger will qualify as a reorganization under sec_368 and will not be disqualified by reason of the fact that part of sub 2's assets acquired in the transaction are transferred to splitco and that new sub llc is transferred to new sub inc sec_368 a c sec_1_368-2 -2 k revrul_69_617 1969_2_cb_57 sub and sub will each be a_party_to_a_reorganization under sec_368 sec_1_368-2 no gain_or_loss will be recognized by sub on the sub merger sec_361 a no gain_or_loss will be recognized by sub on the sub merger sec_1032 a the basis of each asset received by sub unit in the sub merger will equal the basis of that asset in the hands of sub unit immediately before the sub merger sec_362 the holding_period of each asset received by sub unit in the sub merger will include the holding_period of sub in that asset immediately before the sub merger sec_1223 sub will succeed to and take into account those attributes of sub unit described in sec_381 sec_381 sec_1_381_a_-1 these items will be taken into account by sub subject_to the applicable conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder plr-100190-08 new sub inc contribution contribution of new sub llc to new sub inc the transfer of assets by sub in constructive exchange for additional new sub inc stock and the assumption of the transferred liabilities by new sub inc will qualify as a transaction described in sec_351 no gain_or_loss will be recognized by sub on the new sub inc contribution sec_351 a no gain_or_loss will be recognized by new sub inc on the new sub inc contribution sec_1032 the basis of the stock of new sub inc in the hands of sub will be increased by an amount equal to the basis of the transferred assets and decreased by the amount of transferred liabilities assumed by new sub inc including the transferred assets and liabilities in new sub llc sec_358 d the holding_period of the stock of new sub inc constructively received by sub on the transfer will include the holding_period of sub in the transferred assets that new sub llc acquired in the sub merger provided that the transferred assets were capital assets or were property described in sec_1231 sec_1223 the basis of each transferred asset in the hands of new sub inc unit will be equal to the basis of such asset in the hands of sub unit immediately prior to the new sub inc contribution sec_362 the holding_period of each transferred asset in the hands of new sub inc unit will include the holding_period of sub in that asset immediately prior to the new sub inc contribution sec_1223 newco llc contribution contribution of operating_assets related liabilities and cash to newco llc the transfer of assets by sub in exchange for interests in newco llc and the assumption of the transferred liabilities by newco llc will be disregarded for federal_income_tax purposes splitco contribution and internal distribution contribution of newco llc to splitco and distribution by sub of splitco to parent the splitco contribution followed by the internal distribution will be a reorganization under sec_368 sub and splitco will each be a_party_to_a_reorganization under sec_368 sec_1_368-2 no gain_or_loss will be recognized by sub on the transfer of all the interests in newco llc including the beneficial_ownership of the delayed transfer assets plr-100190-08 in exchange for the splitco shares the splitco securities and the assumption_of_liabilities by splitco in the splitco contribution sec_361 a the aggregate basis of the splitco shares and the splitco securities in the hands of sub immediately after the splitco contribution will equal the aggregate basis sub had in the contributed assets immediately before the splitco contribution decreased by the liabilities assumed by splitco in the splitco contribution sec_358 d such aggregate basis will be allocated between the splitco shares and splitco securities in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 no gain_or_loss will be recognized by splitco on the receipt of all the interests in newco llc in exchange for the splitco shares and splitco securities and the assumption_of_liabilities of sub unit in the splitco contribution sec_1032 the basis of each asset received by splitco unit in the splitco contribution will equal the basis of that asset in the hands of sub unit immediately before the splitco contribution sec_362 the holding_period of each asset received by splitco unit in the splitco contribution will include the holding_period of sub in that asset immediately before the splitco contribution sec_1223 no gain_or_loss will be recognized by sub on the distribution of the stock of splitco in the internal distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of parent upon the receipt of the stock of splitco in the internal distribution sec_355 the aggregate basis of the sub shares and the splitco shares in the hands of parent immediately after the internal distribution will equal the basis parent had in the sub shares immediately before the internal distribution allocated in the manner described in sec_1_358-2 sec_358 a - c sec_1_358-1 the holding_period of the stock of splitco received by parent in the internal distribution will include the holding_period of parent in the stock of sub prior to the internal distribution provided that the shares of sub were held as a capital_asset on the date of the internal distribution sec_1223 as provided in sec_312 earnings_and_profits will be allocated between sub and splitco in accordance with sec_1_312-10 and sec_1_1502-33 plr-100190-08 internal debt repayment transfer of splitco securities by sub to parent in repayment of debt provided that the splitco securities are transferred in the aforementioned external debt exchange then taking into account the intercompany_transaction regulations the following will occur with respect to the internal debt repayment no income gain loss or deduction will be recognized with respect to the splitco securities on the transfer of the splitco securities other than sub 1's amount of income gain loss or deduction that offsets splitco's corresponding amount of income gain loss or deduction upon the deemed satisfaction of the splitco securities with respect to the internal debt repayment and the external distribution no income gain loss or deduction will be recognized with respect to the splitco securities and the intercompany debt between sub and parent other than parent's amount of income gain loss or deduction that offsets sub 1's corresponding amount of income gain loss or deduction upon the deemed satisfactions of the splitco securities with respect to the external debt exchange no income gain loss or deduction will be recognized with respect to the splitco securities on the transfer of the splitco securities other than any i deductions attributable to the fact that parent debt may be redeemed at a premium ii income attributable to the fact that parent debt may be redeemed at a discount iii interest_income recognized by parent prior to the external debt exchange iv deductions attributable to interest_expense accrued with respect to parent debt and v income gain deductions or loss recognized on the transfer of the splitco securities in the internal debt repayment and the external debt exchange attributable to appreciation or depreciation in the splitco securities after the external distribution and prior to their disposition by parent parent will obtain a cost_basis determined at the time of the internal debt repayment in the splitco securities acquired in the internal debt repayment in repayment of debt owed by sub to parent sec_1012 external distribution distribution of splitco by parent to its shareholders no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of parent on the external distribution whether effected as a spin-off or a split-off followed by a cleanup spin-off if any sec_355 plr-100190-08 no gain_or_loss will be recognized by parent on the external distribution whether effected as a spin-off or a split-off followed by a cleanup spin-off if any sec_355 if the external distribution is effected as a split-off the aggregate basis of the splitco shares received by each parent shareholder in the exchange will be the same as the shareholder's aggregate basis in the parent shares surrendered in the exchange allocated in the manner described in sec_1 a i sec_358 b - c if the external distribution is effected as a spin- off or to the extent there is a cleanup spin-off the aggregate basis of the parent shares and the splitco shares in the hands of each parent shareholder immediately after the external distribution as adjusted under sec_1_358-1 will equal the basis the shareholder had in the parent shares immediately before the external distribution allocated in the manner described in sec_1_358-2 sec_358 a - c sec_1_358-1 the holding_period of the stock of splitco received by the parent shareholders in the external distribution will include the holding_period of such shareholders in a the parent shares surrendered in exchange therefor in the case of a split-off or b the parent shares on which the distribution was made in the case of a spin-off or cleanup spin-off provided the shares of parent were held as a capital_asset on the date of the external distribution sec_1223 as provided in sec_312 earnings_and_profits will be allocated between parent and splitco in accordance with sec_1_312-10 and sec_1_1502-33 any acquiror stock acquired after the announcement of the proposed transaction by an employee or director of acquiror including acquisitions of acquiror stock pursuant to the exercise of stock_options or the settlement of stock appreciation rights granted to an employee or director of acquiror before the proposed transaction or any splitco stock acquired in the proposed transaction by holders of parent deferred stock or holders of parent restricted_stock will not be treated as acquired as part of a plan or series of related transactions that includes the external distribution under sec_355 provided that such stock was acquired in_connection_with_the_performance_of_services for acquiror splitco or parent as applicable in a transaction to which sec_83 applies and is not excessive by reference to the services performed sec_1_355-7 merger merger of splitco into mergerco llc provided that the merger qualifies as a statutory merger under applicable state law the merger will qualify as a reorganization under sec_368 sec_1_368-2 splitco and acquiror will each be a_party_to_a_reorganization under sec_368 sec_1_368-2 plr-100190-08 no gain_or_loss will be recognized by splitco on the merger sec_361 a no gain_or_loss will be recognized by acquiror on the merger sec_1032 no gain_or_loss will be recognized by the splitco shareholders on the merger sec_354 the basis of each asset received by acquiror unit in the merger will equal the basis of that asset in the hands of splitco unit immediately before the merger sec_362 the holding_period of each asset received by acquiror unit in the merger will include the holding_period of splitco in the asset immediately prior to the merger sec_1223 acquiror will succeed to and take into account those attributes of splitco described in sec_381 sec_381 sec_1_381_a_-1 these items will be taken into account by acquiror subject_to the applicable conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder the basis of the acquiror shares including any fractional share interest to which the shareholder may be entitled received by each splitco shareholder in the merger will equal the basis of the splitco shares surrendered by that shareholder in exchange therefor sec_358 the holding_period of the acquiror stock including any fractional share interest to which the shareholder may be entitled received by each splitco shareholder in the merger will include the holding_period of such shareholder in the splitco shares surrendered in exchange therefor provided the splitco stock is held as a capital_asset on the date of the merger sec_1223 the payment of cash to a splitco shareholder in lieu of receiving a fractional share of acquiror stock will be treated for federal_income_tax purposes as if the fractional share was distributed as part of the merger and subsequently redeemed by acquiror these cash payments will be treated as distributions in full payment in exchange for the stock redeemed as provided in sec_302 revrul_66_365 1966_2_cb_116 upstream_merger merger of mergerco llc into acquiror the upstream_merger will be disregarded for federal_income_tax purposes the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-100190-08 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _____________________ debra l carlisle branch chief branch office of associate chief_counsel corporate
